John A. Fogleman, Justice, dissenting. I disagree with the holding in this case, because I think it is based upon at least two erroneous premises. In the first place there is no evidence or contention that George Geheb ever had a homestead right in the property. Secondly, there is no indication that Cecil Geheb has ever asserted any homestead right on behalf of George Geheb. The answer filed by Cecil and George Geheb was a general denial and made no mention of anyone’s homestead. The first mention of homestead was in a stipulation made at the trial prior to the taking of any testimony. The stipulation was that the realty was the homestead of Cecil Geheb. She testified that at the time pertinent to this case she lived in Ft. Smith and George Geheb lived in Newton county. She lives with her husband in Newton county on weekends when she gets a chance. The property was owned by Cecil Geheb prior to her marriage to George Geheb. She has lived on it since she and her daddy bought it. She moved on this property about 22 years ago and her daddy and mother moved in with her. She intends to claim the property as her homestead. Her mother, her brother and her brother’s wife live there, too. She stays there part of the time and part of the time in Newton county. The chancellor found that she had always claimed the property as her homestead and that it was still the homestead of Cecil Geheb. He did not find nor was there any evidence to indicate that the property was or had been the homestead of George Geheb. I do not agree that, under these circumstances, the wife can claim the homestead of the husband for the benefit of the husband when he fails to do so, even though she can do so for her own benefit and that of the family. He was and is a party and until this date, he has not asserted a claim that this property constitutes his homestead. All Cecil Geheb could do, assuming that the property constituted the homestead of George, is to claim the homestead for the benefit of herself and his family. In Hollis v. State, 59 Ark. 211, 27 S.W. 73, we determined that when the husband abandoned the wife and children, the wife could claim the exemption of the homestead which they continued to occupy, saying that the wife could do this when the husband neglects or refuses to do so (because the object of the homestead exemption was to protect the debtor’s family from dependence and want) but not for his own benefit apart from that of his family, citing Harbison v. Vaughan, 42 Ark. 539. But here, there is no evidence that George Geheb has done either. The mere fact that he has not claimed a homestead he never had is not evidence of either neglect or refusal. It is quite clear that a woman, whether married or not, who is the head of a family may be entitled to a separate homestead in her own right. Monroe v. Monroe, 250 Ark. 434, 465 S.W. 2d 347. Thompson v. King, 54 Ark. 9, 14 S.W. 925. The land of a wife occupied as a home by her husband and family is her homestead, but upon her death, leaving minor children, they are entitled solely to the homestead right, to the exclusion of the husband. Thompson v. King, supra. No provision is made under our law for homestead rights of a surviving husband in his wife’s property, because the wife cannot well leave a widow. Thompson v. King, supra. See also, Grimes v. Luster, 73 Ark. 266, 84 S.W. 223. It is true that in White Sewing Machine Co. v. Wooster, 66 Ark. 382, 50 S.W. 1000, we clearly recognized that a husband, who is head of a family can, if he has no other homestead, establish a homestead on his wife’s property and claim his own right of homestead, thus established, to exempt the property from execution. The facts here are different and more nearly similar to those in Thompson v. King, supra. The distinguishing features here are the failure of George Geheb to claim or occupy the property as his homestead, and the absence of evidence that he had no other homestead. There must have been actual occupancy of the land as a residence by George Geheb in good faith, before it could be his homestead. Hinton v. Willard, 215 Ark. 204, 220 S.W. 2d 423; Tillar v. Bass, 57 Ark. 179, 21 S.W. 34; Bank of Quitman v. Mahar, 193 Ark. 1111, 104 S.W. 2d 800. Chastain v. Arkansas Bank & Trust Co., 157 Ark. 423, 249 S.W. 1. There must be a “good faith” intention to impress the property occupied with the homestead character. See Kulbreth v. Drew County Timber Co., 125 Ark. 291, 188 S.W. 810; Gibbs v. Adams, 76 Ark. 575, 89 S.W. 1008. The burden was upon the claimant to show the homestead right. Gibbs v. Adams, supra; Bank of Quitman v. Mahar, supra. Neither George nor Cecil Geheb met the burden of proving that the land was the homestead of George Geheb, or attempted to do so. As a matter of fact there is not one word of evidence to indicate that he occupied the land, or had any intention to impress it with a homestead character. To constitute a place a homestead, it must be a place of actual residence. Tillar v. Bass, supra. Neither the intention of the owner of land to occupy it as a homestead nor occasional occupancy is sufficient to impress it with the character of a homestead, if his actual home residence is elsewhere. Bank of Quitman v. Mahar, supra. An intention to occupy the land as a homestead in the future is not sufficient. Chastain v. Arkansas Bank & Trust Co., supra. The burden of proving the required occupancy, or any other fact essential to the homestead exemption, is on the homestead claimant. Chastain v. Arkansas Bank & Trust Co., supra. We are not favored with the facts which caused the property to be Cecil Geheb’s homestead. It was admitted that Geheb had no assets, other than the tenancy by the entirety, with which to pay the judgment. There was evidence that Cecil Geheb, without help from George, paid off a debt secured by mortgage on the property. Cecil Geheb testified that she did not live in Newton County and only went there a day or two at a time. She wanted her place for her mother and a brother. She stays there with them at least five days a week. She could well have been the “head of the family” and entitled to assert her homestead in her own right. The burden was upon George Geheb to show that he was entitled to a homestead in his wife’s property. He didn’t. I submit that the federal trial court decision in Rosenberg v. Jett, 72 F. 90 (1894) does not overrule our own cases. It should be ignored because it did no more than express a fleeting opinion. The portion quoted in the majority opinion is followed by these words: . . .But it is unnecessary in this case to even pass upon that proposition or contention. It is not supported by Bruce v. Bruce, 176 Ark. 442, 3 S.W. 2d 6, where the question was whether a wife had abandoned her right to claim homestead rights in her husband’s property upon his death. We emphasized that the right she claimed was a widow's homestead, not a wife's. We also distinguished a previous decision by pointing out that Mrs. Bruce, at the time of her husband’s death, owned and occupied another homestead. The only limitation involved is that one cannot enjoy two homesteads simultaneously. But Mr. Geheb is alive, and if he has a homestead, Mrs. Geheb is not enjoying it. I further submit that none of the cases cited by the majority support the conclusion that a husband or wife, by creating a tenancy by the entirety abandons or waives any preexisting homestead right, as would be the case when the homestead is sold. The decree should be reversed.